DETAILED ACTION
Claims 1-15 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, and 14 are objected to, claims 1 and 13 recite the phrase "generating a release signal for those operating functions for which the access authorization data IS valid" while claim 14 recites “generating a release signal for those operating functions for which the access authorization data are valid“. It is unclear what the intended difference is.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (20190364043).
Regarding claims 1, 13, and 14, Nelson teaches 1. An access control system for controlling access of a user to one or more operating functions of a technical installation, the access control system comprising: / 13. An access control device for controlling access by a user to one or more operating functions of a technical installation, the access control device comprising: / 14. An access control method for controlling access of a user to one or more operating functions of a technical system, the method comprising (abstract, par.54-58): 
a receiving device configured to read access authorization data from a mobile data medium and an access control device configured to receive and validate the access authorization data from the receiving device (par.40-43, 48-50), 

wherein the access control device is further configured to, in response to the dynamic access authorization data corresponding to a defined expectation, generate a release signal for those operating functions for which the access authorization data is valid (par.56-63). 
Regarding claim 2, Nelson teaches wherein the receiving device is configured to add a defined pattern as the dynamic portion of the access authorization data each time the access authorization data is read from the mobile data medium (par.40-41,44-45, 49-52, 56-62).
Regarding claim 5, Nelson teaches wherein the receiving device is configured to generate the dynamic portion only in response to at least one of (i) the access authorization data having been read out completely and (ii) the access authorization data being valid (par.44-53, 58-62).
Regarding claim 6, Nelson teaches wherein the receiving device is configured to transmit the dynamic access authorization data to the access control device in a one-channel manner (par.30-33, 39-42).
Regarding claim 7, Nelson teaches wherein the receiving device comprises a reading device for reading the mobile data medium via a wireless interface (par.30-33, 39-42).
Regarding claim 8, Nelson teaches a selector for selection by the user of one or more operating functions, wherein the access control device is further arranged to configure the selector to grant the user access only to the authorized operating functions (par.24-27, 40-46, 52-58).
Regarding claim 9, Nelson teaches wherein the access control device is configured to: block the selector in response to the dynamic portion not having changed for a defined period and block the selector in response to the dynamic portion not meeting the defined expectation (par.24-27, 40-46, 52-58).
Regarding claim 15, Nelson teaches A non-transitory computer-readable medium comprising instructions that, when executed by a computer, cause the computer to perform the method of claim 14 (par.71-74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (20190364043), and further in view of Alhawaj (20200162451).
Regarding claim 3, Nelson does not expressly disclose, however, Alhawaj teaches wherein the pattern comprises at least one of an authorization, a serial number, a counter, a current session key, one or more previous session keys, a key ID, an absolute time value, and a relative time value (par.135-140).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Nelson to use current/previous values of different types/attributes as taught by Alhawaj.
One of ordinary skill in the art would have been motivated to perform such a modification to further increase security and the complexity required by an attacker (Alhawaj, par.3-18, 60-70, 80-90, 130-140).
Regarding claim 4, Nelson/ Alhawaj teaches wherein the pattern is defined as a combination of at least two of an authorization, a serial number, a counter, a current session key, one or more previous session keys, a key ID, an absolute time value, and a relative time value (par.135-140, 187-215).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (20190364043), and further in view of Rajagopalan (20200257777).
Regarding claim 10, Nelson does not expressly disclose, however, Rajagopalan teaches a fail-safe control unit that is configured to ensure fail-safe operation of the technical installation and to execute a safety function, wherein the access control device is configured to transmit the release signal to the fail-safe control unit so that the fail-safe control unit controls the technical installation based on the release signal (par.7-13, 23-25).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Nelson to use fail-safe mechanisms as taught by Rajagopalan.

Regarding claim 11, Nelson/ Rajagopalan teaches wherein the fail-safe control unit transfers the technical installation into a secure state in response to no release signal having been sent (Rajagopalan, par.7-13, 23-25).
Regarding claim 12, Nelson/ Rajagopalan teaches wherein the access control device is one of an integral part, a component, and a module of the fail-safe control unit (Rajagopalan, par.7-13, 23-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanjeev (20110252464) teaches a dynamic portion, location, in association with credentials to authenticate a user/device. Ashenfelter (8922342) teaches continuous authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419